DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This action is Non-Final.

Election/Restrictions
Applicant’s election of Species A in the reply filed on 3/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-20 are withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement filed 12/11/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the transmittal reference states that copies can be found in the parent application file 15512982, however, no copy and no citations as presented in these IDS were/are present in the IDS submissions in the identified parent application.
The information disclosure statement filed 12/11/2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, this pertains to foreign patent citation 19 “H08-504513”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:’170’, ‘350’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘690’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Specification
The disclosure is objected to because of the following informalities: The drawing element numbers are not in concert with the specification, see drawing objections above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the calibration module having a housing that forms a reservoir and an aperture adjacent the sensor in the sensor module” renders the claim indefinite. 
Claim 1 “the skin” lacks proper antecedent basis which renders the claim indefinite. likely the claim should just read “skin”
Claim 1 “a subject…a subject” is unclear if these are the same or different which renders the claim indefinite.
Lastly, claim 1 limitations “a sweat sensor module that includes a sensor, the sweat sensor module having a surface that contacts the skin of a subject during use; and a calibration module removably affixed to the surface of the sweat sensor module that contacts the skin of a subject during use” renders the claim indefinite in view of the disclosure. It appears that for the features claimed, the delineation of in use does not make sensor as the rupturing of the membrane is certainly an in use where the surface claimed cannot be attached to skin as the surface is connected to the calibration module. It is suggested to delete “in use” and amend to “during subject sweat sensing” as this is a situation outside the claimed structural arrangement. 
Claim 4 “the flow” lacks proper antecedent basis which renders the claim indefinite.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 limitations “a surface that contacts the skin of a subject during use” under a broadest reasonable interpretation is structure directed to or encompassing human organism. The limitations should be amended to read “a surface adapted to contact skin of a subject during use”. The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (Yamashita, US 2011/0275918) in view of Hansen et al. (Hansen, US 5,293,770).
Regarding claim 1, Yamashita teaches a self-calibrating sweat sensor device comprising: a sweat sensor module that includes a sensor, the sweat sensor module having a surface that contacts the skin of a subject during use (see entire document, especially Figures 1-3, 9 10-14, 16-23 13); and teaches that a calibration module can be removed from the device  (see entire document, especially Figures 10-14; [0130] The calibration fluid storage unit 38 is removable, and the calibration fluid storage unit 38 can be detached to supplement the calibration fluid when the calibration fluid runs out), however, the limitations of the calibration module removably affixed to the surface of the sweat sensor module that contacts the skin of a subject during use, the calibration module having a housing that forms a reservoir and an aperture adjacent the sensor in the sensor module, the reservoir having a first portion separated from a second portion by a rupturable membrane, the first portion in communication with the aperture and the second portion including at least one calibration medium is not directly taught.
Hansen teaches a related system including a removable calibration component attachable to a sensor section which can be affixed to skin, and reasonably teaches the limitations 
Regarding claim 2, the limitations are met by Yamashita in view of Hansen, where Hansen teaches wherein the second portion of the reservoir is collapsible (see Figures 2-3. element 4 is collapsible, see col. 5 lines 54-65 materials known to be collapsible, like aluminum metals/plastics). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known removable calibration module configuration for another to obtain predictable results of supplying calibration fluid to a sensor module at an interface in order to allow for sensor calibrations to occur.
Regarding claim 4, the limitations are met by Yamashita in view of Hansen, where Yamashita teaches a flow restrictor that restricts the flow of sweat or the calibration medium to the sensor (see entire document, especially Figures 2, 5-6, 9-13, 16-20, 22-23, interpreted to read on the aperture made in elements 22 to transfer the sample).
Regarding claim 5, the limitations are met by Yamashita in view of Hansen, where the combination teaches wherein the flow restrictor is between the sweat sensor module and the 
Regarding claim 6, the limitations are met by Yamashita in view of Hansen, where Yamashita teaches wherein the flow restrictor is selected from a flow limiting element, a flow constriction element, and a flow stopping element (see entire document, especially Figures 2, 5-6, 9-13, 16-20, 22-23, interpreted to read on the aperture made in elements 22 to transfer the sample; flow stopping element interpreted as any structure not allowing flow).
Regarding claim 7, the limitations are met by Yamashita in view of Hansen, where Yamashita teaches wherein the flow limiting element is a textile and the flow constriction element is a small aperture in a film (see entire document, especially Figures 2, 5-6, 9-13, 16-20, 22-23, flow constriction element interpreted to read on the aperture made in elements 22 to transfer the sample, in the alternative, follow stop can be any portion of the device that does not allow for flow, and thus such teaches this limitation in the alternative to the former explanation).
Regarding claim 8, the limitations are met by Yamashita in view of Hansen, where Hansen teaches wherein the second portion includes more than one calibration medium (see Figures 2-4, when barrier 3 ruptured, chamber 4 material mixes with material 11, thus by natural equilibrium, chamber 5 will also contain material 11 in use). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known removable calibration module configuration for another to obtain .

Allowable Subject Matter
Claims 3, 9 are rejected for 101 and 112 of the independent claims, but would be allowed if those are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 while sponges are common absorbent materials known to cause wicking action, the sponge positioned where it is claimed in relations to the other required structures and functions is not discussed in the art of record, and including the required features of the claim 1 including first and second portions with a calibration medium separated by a rupturable membrane are not taught, suggested or reasonably obvious in view of the art of record. Claim 9, the art of record teaches a sensor system with multiple sensors, and teaches that multiple calibration fluids can be used in systems, but the combined features of the portions as claimed with those features of claims 8 and 1 where a rupturable membrane separates the subchambers from first section in the combined device is not taught, suggested or reasonably made obvious by the art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,064,618 teaches a similar system with different arrangement of rupturing membrane and calibration fluid with a sensor with suction caused by an absorbent in a waste chamber. US 5,443,077 teaches a similar calibration system with calibration fluid cavity able to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791